Bill anti answer read, whereupon ordered, that it be referred to the master to enquire whether it will be to the advantage of the minor to sell the land in bill mentioned, in preference to the personal estate: Also to report what v/ill be a compensation to the widow for her dower, and in what manner the monies arising from the sale of the land shall be applied most to the advantage of the minor.
The master afterwards made a report recommending a sale of the land, which was confirmed; and a sale was ordered on a credit — the purchase money was to be paid by five instalments.